internal_revenue_service department of the uil no washington oc parsnn ta cantact telephone number reter reply to cc dom fi p plr-122663-98 date mar eco legend taxpayer state x year this responds to a request_for_ruling dated date as supplemented you submitted on the taxpayer's behalf you requested a ruling on whether the taxpayer's income is subject_to federal_income_tax facts the taxpayer is a public corporation that was created by the legislature of state x in year the taxpayer was created initially to manage state x's gas tax revenues since its creation the taxpayer's activities have grown to include supervising monies and other assets applicable to bonds notes and other forms of indebtedness of state x's counties special road and bridge districts or any other special taxing districts of state x and managing and administering certain of other of state x's funds the taxpayer also supervises debt service payments on the debt instruments under its supervision and invests funds in sinking funds created for such debt instruments the taxpayer prepares and approves an operating budget annually state x originally funded the taxpayer through the gas tax assignment of revenue and now funds the taxpayer by allowing it to charge state x operations and funds for its services the taxpayer is empowered by statute to make purchases sales exchanges investments and reinvestments for the funds it administers invest fund monies in the best interests of state x account for investments retain investment advisers or managers prepare and approve its annual operating budget establish fees to cover expenses and promulgate rules governing its operating - procedures which have the force and effect of a statute plr-122663-98 the state constitution of state x grants the taxpayer the statutory powers of several categories of political subdivisions of state x among these powers are the power to tax and the power of eminent_domain _ the taxpayer is comprised of three individuals all of whom are elected officials of state x these individuals are the governor treasurer and comptroller of state x the taxpayer is held to prescribed fiduciary standards in its management of state x monies the taxpayer is also subject_to investment restrictions with respect to a prescribed percentage of the monies under its management the types of investments the taxpayer may make are also restricted by state x law law and analysis in general if income is earned by an enterprise that is an integral part of a state or a political_subdivision of a state that income is not taxable in the absence of specific statutory authorization to tax that income see revrul_87_2 1987_1_cb_18 gcm c b xiv-1 superseded by revrul_71_131 1971_1_cb_28 the term political_subdivision is not defined in the code sec_1_103-1 of the income_tax regulations however generally provides that the term political_subdivision denotes any division of any state_or_local_governmental_unit that is a municipal corporation or which has been delegated the right to exercise a portion of the sovereign power of the governmental_unit the three generally acknowledged sovereign powers are the police power the power to tax and the power of eminent_domain 3_tc_131 affd 144_f2d_998 2nd cir cert_denied 323_us_79 it is not necessary that ail three of these powers be delegated to treat an entity as a political_subdivision for purposes of the code rather all of the facts and circumstances must be taken into consideration including the public purposes of the entity and the extent to which it is subject_to control by a governmental body revrul_77_164 1977_1_cb_20 in the instant case the taxpayer's operations are subject_to the control of three of state x's highest elective office holders these operations are highly regulated under state x law the funds administered by the taxpayer are created under state x law under the auspices of state x and political subdivisions of state x the state constitution of state x indirectly delegates the powers to tax and of eminent_domain to the taxpayer plr-122663-98 holding based on the above representations we conclude that for federal_income_tax purposes the taxpayer is a political_subdivision of state x accordingly the taxpayer is not required to file federal_income_tax returns or pay federal_income_tax on its income except as specifically ruled upon above no opinion is expressed or implied regarding the federal tax aspects of this transaction this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel financial institutions and products by wy alice m bennett chief branch enclosure copy for sec_6110 purpose sec_4
